                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ROBERT LAWRENCE WILLIAMS,
                                   4                                                       Case No. 17-cv-05238-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         CITY OF OAKLAND, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, March 18, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 December 31, 2018
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND
                                                                                              Only with Court approval
                                  16    PLEADINGS:

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          January 31, 2019

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: February 8, 2019
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: February 19, 2019
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              February 22, 2019
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              March 12, 2019
                                  23    BE HEARD BY:

                                  24

                                  25

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1

                                   2          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   3   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   4   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 3, 2018

                                   7                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
